DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 07/01/2022 regarding claims 21-24 in the remarks are fully considered and are persuasive. Specifically, the application of the previously applied prior art(s) of Guo (US PG Pub. No. 2018/0219664), Hwang (US PG Pub. No. 2019/0081672) and Frenne (US PG Pub. No. 2020/0252951) are withdrawn.

Response to Amendments
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim(s) 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claim 21 (and similarly independent claims 23 and 24) recites “the receiver receives first information that indicates one of different types of beam management, the different types of beam management are CSI-RS based beam management and synchronization signal based beam management, the processor determines to perform, based on the first information, one of the CSI-RS based beam management and the synchronization signal based beam management, the receiver receives second information that indicates one of the beam managements using a different metrics, and the processor determines, based on the second information, to perform one of the beam managements using the different metrics”. Applicant’s specification, at best, is directed to a method of performing beam management scheme which involves the UE performing beam measurements on a number of antenna ports (APs) used for CSI-RS resources (please see paragraphs [0048]-[0049] of applicant’s specification). The UE calculates RSRP values of the multiple CSI-RSs in each of the APs. Nowhere in applicant’s specification discloses the UE receiving said (1) “first information that indicates one of different types of beam management” nor (2) “the different types of beam management are CSI-RS based beam management and synchronization signal based beam management” as claimed. Paragraph [0081] of applicant’s specifically generally discloses a synchronization signal may be applied but the cited portion(s) nor the entire specification discloses said synchronization signal nor CSI-RS are for beam management as claimed. Since applicant’s specification does not disclose said different types of beam managements with CSI-RS and synchronization signals as examples the other claimed feature(s) of “the processor determines to perform, based on the first information, one of the CSI-RS based beam management and the synchronization signal based beam management, the receiver receives second information that indicates one of the beam managements using a different metrics, and the processor determines, based on the second information, to perform one of the beam managements using the different metrics” are not disclosed in applicant’s specification. The respective dependent claims are rejected under 35 U.S.C. 112(a) for lack of written description due to their dependency on the respective independent claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PG Pub. No. 2018/0316405) in view of Pan (US PG Pub. No. 2020/0059290) and further in view of Chen (US PG Pub. No. 2020/0244336) and Yan (US PG Pub. No. 2020/0008245).
As per claim 21:
Li teaches a user equipment (UE) (see Figure 8, paragraph [0133], UE 80) comprising:
a receiver that receives multiple first Channel State Information Reference Signals (CSI-RSs) (see paragraph [0133], the UE comprise of second reception module 81 for receiving reference signals corresponding to a plurality of reference resources from a base station via a plurality of antenna ports) transmitted by using multiple antenna ports (APs) on a first CSI-RS resource (see Figure 3, paragraphs [0080], [0084], [0120], discloses the base station comprise of group P1 of antenna ports for transmitting CSI-RS1 corresponding to a first CSI-RS resource to the UE and also CSI-RS1 corresponding to a second CSI-RS resource) and multiple second CSI-RSs transmitted by using multiple APs on a second CSI-RS resource (see Figure 3, paragraphs [0080], [0084], [0120], likewise the base station comprise of group P2 of antenna ports for transmitting CSIRS2 corresponding to the first CSI-RS resource and a CSI-RS2 corresponding to the second CSI-RS resource and so on);
a processor (see Figure 9, paragraph [0140], processor 91) that calculates a first Reference Signal Received Power (RSRP) value on the first CSI-RS resource and a second RSRP value on the second CSI-RS resource (see paragraphs [0092], [0120], discloses, the UE may calculate average values of the RSRP of the reference signals corresponding to each reference resource on all groups of antenna ports respectively. Note: Paragraph [0054], the reference signals are CSI-RSs and the reference resource is CSI-RS resource);
and a transmitter (see Figure 8, second transmission module 83) ….
Li does not clearly teach transmitter … that transmits at least one of the first RSRP value, the second RSRP value, a first CSI resource indicator (CRI) indicating the first CSI-RS resource, and a second CRI indicating the second CSI-RS resource.
Pan teaches transmitter (see Figure 1B, paragraph [0058], WTRU 102 comprise of transmit/receive element 122 as well as transceiver 120)… that transmits at least one of the first RSRP value, the second RSRP value (see paragraph [0198], discloses WTRU may measure beam related information and may generate group-based reporting such as RSRP. The WTRU may report the average RSRP for a component beam in each of the M beam groups, please see paragraph [0202] and thus said first RSRP value and second RSRP value), a first CSI resource indicator (CRI) indicating the first CSI-RS resource, and a second CRI indicating the second CSI-RS resource (paragraph [0202], discloses reporting said average RSRP for a component beam in each of the M beams and the associated beam index of the component beam in each of the M beam groups. Thus each of the associated beam index is a CSI-RS resource, i.e. a first CSI-RS resource and a second CSI-RS resource. Note: Examiner is reading said beam index as said resource since paragraph [0016] of applicant’s specification for example defines said resource as “DL Tx beam used for CSI-RS transmission”).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the group-based reporting (as disclosed in Pan) into Li as a way of identifying the representative beam/beam-pair(s) (please see paragraph [0226] of Pan). Therefore, implementing such reporting helps to reduce the amount of WTRU reporting, by reducing overhead associated with the reporting (please see paragraph [0199] of Pan)
The combination of Li and Pan fail to teach wherein the processor determines a CSI-RS resource from the first CSI-RS resource and the second CSI-RS resource, based on the first RSRP value and the second RSRP value,
the transmitter transmits a CRI indicating the determined CSI-RS resource and a RSRP value of the determined CSI-RS resource,
the processor determines a receiving beam for reception of the first CSI-RS based on information from a base station.
Chen teaches wherein the processor determines a CSI-RS resource from the first CSI-RS resource and the second CSI-RS resource, based on the first RSRP value and the second RSRP value (see paragraphs [0111], [0164], the terminal receives reference signals (i.e. CSI-RS) on M reference signal resources (i.e. M CSI-RS resources) and measuring these reference signals. Based on the measurement result, the terminal selects Q CSI-RS resources with the best quality. The Reference Signal Receiving Power (RSRP) representing the quality index),
the transmitter transmits a CRI indicating the determined CSI-RS resource and a RSRP value of the determined CSI-RS resource (see paragraphs [0111], [0136], the terminal feeds back the identifiers of the Q CQI-RS resources with the best quality and the corresponding quality indexes thereof to the base station, where the quality index may be for example RSRP. The identifiers of the CSI-RS resources may be fed back in the form of CRI, where the value of the serial number of CRI may be 0 to M-1),
the processor determines a receiving beam for reception of the first CSI-RS based on information from a base station (paragraph [0111], explicitly states: “The base station sends the CSI-RS Resource Indicator (CRI) to the terminal, so that the terminal sets the appropriate receiving beam” and thus the terminal determines the receive beam based on information (i.e. CRI) received from the base station).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the selection of Q CSI-RS resources based on measurement results of M CSI-RS resources by the terminal (as disclosed in Chen) into both Li and Pan as a way of enabling the terminal to determine the appropriate receive beam based on the determined CSI-RS Resource Indicator (CRI) (please see paragraph [0111] of Chen). Therefore, providing the terminal with the CRI plays a part in reducing the overhead of the beam training process (please see paragraph [0011] of Chen).
The combination of Li, Pan and Chen does not teach the receiver receives first information that indicates one of different types of beam management,
the different types of beam management are CSI-RS based beam management and synchronization signal beam management,
the processor determines to perform, based on the first information, one of the CSI-RS based beam management and the synchronization signal beam management,
the receiver receives second information that indicates one of beam management using a different metrics, and
the processor determines, based on the second information, to perform one of the beam managements using the different metrics.
Yan teaches the receiver receives first information (see paragraph [0095], the terminal receives measurement configuration sent by the source base station, and performs measurement of serving and neighboring cells based on the configuration information) that indicates one of different types of beam management (paragraph [0098], the measurement configuration information is specifically used to configure the terminal to measure the SS block and/or the CSI-RS transmitted on the beam),
the different types of beam management are CSI-RS based beam management and synchronization signal beam management (see paragraph [0098], as explained earlier, said measurement configuration is specifically used to configure the terminal to measure the SS block and/or the CSI-RS transmitted on the beam),
the processor determines to perform, based on the first information, one of the CSI-RS based beam management and the synchronization signal beam management (paragraph [0098], correspondingly, signal strength of the beam includes signal strength of the SS block on the beam and/or signal strength of the CSI-RS on the beam),
the receiver receives second information that indicates one of beam management using a different metrics (see paragraph [0098], measurement configuration information also includes an SS block beam signal strength threshold X1 and a CSI-RS beam signal threshold X2. X1 may or may not be equal to X2), and
the processor determines, based on the second information, to perform one of the beam managements using the different metrics (see paragraphs [0136], [0139], the terminal uses the respective thresholds to identify beams with strongest signal strength).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the measurement configuration information (as disclosed in Yan) into Li, Pan and Chen as a way of determine one or more beams for accessing the target cell (please see paragraph [0139] of Yan). Therefore, using said configuration information as a way for selecting one or beams ensures an effective service transmission (please see paragraph [0005] of Yan).
As per claim 22:
Li in view of Pan and further in view of Chen and Yan teaches the UE according to claim 21, wherein the first RSRP value is an average of RSRP values calculated for each of the multiple first CSI-RSs, and the second RSRP value is an average of RSRP values calculated for each of the multiple second CSI-RSs (Li, see paragraph [0120], discloses obtaining RSRP value of each CSI-RS transmitted on each group of antenna ports. Average value of the RSRP of the first CSI-RS resource may be calculated. An average value of the RSRP of the second CSI-RS resource may also be calculated).
6.	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen and further in view of Yan.
As per claim 23:
Li teaches a radio communication method (see paragraph [0010], teaches a method of feeding back channel state information (CSI)) comprising:
transmitting, from a base station (BS), multiple first Channel State Information Reference Signals (CSI-RSs) (see paragraph [0133], the UE comprise of second reception module 81 for receiving reference signals corresponding to a plurality of reference resources from a base station via a plurality of antenna ports) by using multiple antenna ports (APs) on a first CSI-RS resource (see Figure 3, paragraphs [0080], [0084], [0120], discloses the base station comprise of group P1 of antenna ports for transmitting CSI-RS1 corresponding to a first CSI-RS resource to the UE and also CSI-RS1 corresponding to a second CSI-RS resource) and multiple second CSI-RSs by using multiple APs on a second CSI-RS resource (see Figure 3, paragraphs [0080], [0084], [0120], likewise the base station comprise of group P2 of antenna ports for transmitting CSIRS2 corresponding to the first CSI-RS resource and a CSI-RS2 corresponding to the second CSI-RS resource and so on);
receiving, with a user equipment (UE), the multiple first CSI-RSs and the multiple second CSI-RSs (see Figure 3, paragraphs [0080], [0084], [0120], discloses the base station comprise of group P1 of antenna ports for transmitting CSI-RS1 corresponding to a first CSI-RS resource to the UE and also CSI-RS1 corresponding to a second CSI-RS resource The same transmission also applies to group P2 of antenna ports);
calculating, with the UE, a first Reference Signal Received Power (RSRP) value on the first CSI-RS resource and a second RSRP value on the second CSI-RS resource (see paragraphs [0092], [0120], discloses, the UE may calculate average values of the RSRP of the reference signals corresponding to each reference resource on all groups of antenna ports respectively. Note: Paragraph [0054], the reference signals are CSI-RSs and the reference resource is CSI-RS resource);
Li does not teach determining, with the UE, a CSI-RS resource from the first CSI-RS resource and the second CSI-RS resource, based on the first RSRP value and the second RSRP value;
and reporting, with the UE, a CSI resource indicator (CRI) indicating the determined CSI-RS resource and a RSRP value of the determined CSI-RS resource,
wherein the UE determines a receiving beam for reception of the first CSI-RS based on information from the BS.
Chen teaches determining, with the UE, a CSI-RS resource from the first CSI-RS resource and the second CSI-RS resource, based on the first RSRP value and the second RSRP value (see paragraphs [0111], [0164], the terminal receives reference signals (i.e. CSI-RS) on M reference signal resources (i.e. M CSI-RS resources) and measuring these reference signals. Based on the measurement result, the terminal selects Q CSI-RS resources with the best quality. The Reference Signal Receiving Power (RSRP) representing the quality index);
and reporting, with the UE, a CSI resource indicator (CRI) indicating the determined CSI-RS resource and a RSRP value of the determined CSI-RS resource (see paragraphs [0111], [0136], the terminal feeds back the identifiers of the Q CQI-RS resources with the best quality and the corresponding quality indexes thereof to the base station, where the quality index may be for example RSRP. The identifiers of the CSI-RS resources may be fed back in the form of CRI, where the value of the serial number of CRI may be 0 to M-1),
wherein the UE determines a receiving beam for reception of the first CSI-RS based on information from the BS (paragraph [0111], explicitly states: “The base station sends the CSI-RS Resource Indicator (CRI) to the terminal, so that the terminal sets the appropriate receiving beam” and thus the terminal determines the receive beam based on information (i.e. CRI) received from the base station).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the selection of Q CSI-RS resources based on measurement results of M CSI-RS resources by the terminal (as disclosed in Chen) into Li as a way of enabling the terminal to determine the appropriate receive beam based on the determined CSI-RS Resource Indicator (CRI) (please see paragraph [0111] of Chen). Therefore, providing the terminal with the CRI plays a part in reducing the overhead of the beam training process (please see paragraph [0011] of Chen).
Li and Chen does not teach UE receives first information that indicates one of different types of beam management, the different types of beam management are CSI-RS based beam management and synchronization signal based beam management,
and the UE determines to perform, based on the first information, one of the CSI-RS based beam management and the synchronization signal based beam management,
the UE receives second information that indicates one of beam management using a different metrics, and
the UE determines, based on the second information, to perform one of the beam managements using the different metrics.
Yan teaches UE receives first information (see paragraph [0095], the terminal receives measurement configuration sent by the source base station, and performs measurement of serving and neighboring cells based on the configuration information) that indicates one of different types of beam management (paragraph [0098], the measurement configuration information is specifically used to configure the terminal to measure the SS block and/or the CSI-RS transmitted on the beam),
the different types of beam management are CSI-RS based beam management and synchronization signal based beam management (see paragraph [0098], as explained earlier, said measurement configuration is specifically used to configure the terminal to measure the SS block and/or the CSI-RS transmitted on the beam),
and the UE determines to perform, based on the first information, one of the CSI-RS based beam management and the synchronization signal based beam management (paragraph [0098], correspondingly, signal strength of the beam includes signal strength of the SS block on the beam and/or signal strength of the CSI-RS on the beam),
the UE receives second information that indicates one of beam management using a different metrics (see paragraph [0098], measurement configuration information also includes an SS block beam signal strength threshold X1 and a CSI-RS beam signal threshold X2. X1 may or may not be equal to X2), and
the UE determines, based on the second information, to perform one of the beam managements using the different metrics (see paragraphs [0136], [0139], the terminal uses the respective thresholds to identify beams with strongest signal strength).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the measurement configuration information (as disclosed in Yan) into both Li and Chen as a way of determine one or more beams for accessing the target cell (please see paragraph [0139] of Yan). Therefore, using said configuration information as a way for selecting one or beams ensures an effective service transmission (please see paragraph [0005] of Yan).
As per claim 24:
Li teaches a base station (BS) (see Figure 4, paragraph [0086], base station 40) comprising:
a transmitter (see Figure 4, paragraph [0090], first transmission module 43 for transmitting information such as precoded reference signal(s)) that transmits multiple first Channel State Information Reference Signals (CSI- RSs) (see paragraph [0133], the UE comprise of second reception module 81 for receiving reference signals corresponding to a plurality of reference resources from a base station via a plurality of antenna ports) by using multiple antenna ports (APs) on a first CSI-RS resource (see Figure 3, paragraphs [0080], [0084], [0120], discloses the base station comprise of group P1 of antenna ports for transmitting CSI-RS1 corresponding to a first CSI-RS resource to the UE and also CSI-RS1 corresponding to a second CSI-RS resource) and multiple second CSI-RSs by using multiple APs on a second CSI-RS resource (see Figure 3, paragraphs [0080], [0084], [0120], likewise the base station comprise of group P2 of antenna ports for transmitting CSIRS2 corresponding to the first CSI-RS resource and a CSI-RS2 corresponding to the second CSI-RS resource and so on);
and a receiver (see Figure 4, first reception module 44, paragraph [0086] configured to receive CSI feedback from UE) ….
Li does not teach … that receives at least of one a CSI Resource Indicator (CRI) indicating a CSI-RS resource determined based on a first Reference Signal Received Power (RSRP) value calculated on the first CSI-RS resource, a second RSRP value calculated on the second CSI-RS resource, and a RSRP value of the determined CSI-RS resource
 the transmitter transmits information for a user equipment UE to determine a receiving beam for reception of the first CSI-RS.
Chen teaches … that receives at least of one a CSI Resource Indicator (CRI) indicating a CSI-RS resource determined based on a first Reference Signal Received Power (RSRP) value calculated on the first CSI-RS resource, a second RSRP value calculated on the second CSI-RS resource, and a RSRP value of the determined CSI-RS resource (see paragraphs [0111], [0136], the terminal feeds back the identifiers of the Q CQI-RS resources with the best quality and the corresponding quality indexes thereof to the base station, where the quality index may be for example RSRP. The identifiers of the CSI-RS resources may be fed back in the form of CRI, where the value of the serial number of CRI may be 0 to M-1)
 the transmitter transmits information for a user equipment UE to determine a receiving beam for reception of the first CSI-RS (paragraph [0111], explicitly states: “The base station sends the CSI-RS Resource Indicator (CRI) to the terminal, so that the terminal sets the appropriate receiving beam” and thus the terminal determines the receive beam based on information (i.e. CRI) received from the base station).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the selection of Q CSI-RS resources based on measurement results of M CSI-RS resources by the terminal (as disclosed in Chen) into Li as a way of enabling the terminal to determine the appropriate receive beam based on the determined CSI-RS Resource Indicator (CRI) (please see paragraph [0111] of Chen). Therefore, providing the terminal with the CRI plays a part in reducing the overhead of the beam training process (please see paragraph [0011] of Chen).
The combination of Li and Chen fail to clearly teach the transmitter transmits first information that indicates one of different types of beam management,
the different types of beam management are CSI-RS based beam management and
synchronization signal based beam management, and
the first information is used to make determination to perform one of the CSI-RS based beam management and synchronization signal based beam management,
the transmitter transmits second information that indicates one of beam managements using a different metrics,
and the second information is used to perform one of the beam managements using the different metrics.
Yan teaches the transmitter transmits first information (see paragraph [0095], the terminal receives measurement configuration sent by the source base station, and performs measurement of serving and neighboring cells based on the configuration information) that indicates one of different types of beam management (paragraph [0098], the measurement configuration information is specifically used to configure the terminal to measure the SS block and/or the CSI-RS transmitted on the beam),
the different types of beam management are CSI-RS based beam management and
synchronization signal based beam management (see paragraph [0098], as explained earlier, said measurement configuration is specifically used to configure the terminal to measure the SS block and/or the CSI-RS transmitted on the beam), and
the first information is used to make determination to perform one of the CSI-RS based beam management and synchronization signal based beam management (paragraph [0098], correspondingly, signal strength of the beam includes signal strength of the SS block on the beam and/or signal strength of the CSI-RS on the beam),
the transmitter transmits second information that indicates one of beam managements using a different metrics (see paragraph [0098], measurement configuration information also includes an SS block beam signal strength threshold X1 and a CSI-RS beam signal threshold X2. X1 may or may not be equal to X2),
and the second information is used to perform one of the beam managements using the different metrics (see paragraphs [0136], [0139], the terminal uses the respective thresholds to identify beams with strongest signal strength).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the measurement configuration information (as disclosed in Yan) into both Li and Chen as a way of determine one or more beams for accessing the target cell (please see paragraph [0139] of Yan). Therefore, using said configuration information as a way for selecting one or beams ensures an effective service transmission (please see paragraph [0005] of Yan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474